Citation Nr: 0217937	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  02-10 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right knee 
disorder.

 (The issues of entitlement to service connection for 
post-traumatic stress disorder and entitlement to an 
increased (compensable) evaluation for residuals of a left 
knee injury will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to 
February 1972.

This appeal to the Board of Veterans' Appeals (Board) 
arises from a rating decision in May 2001 by the 
Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board is undertaking additional development on the 
issues of entitlement to service connection for post-
traumatic stress disorder and entitlement to an increased 
(compensable) evaluation for residuals of a left knee 
injury pursuant to the authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) ( codified at 38 C.F.R. 
§ 19.9 (a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903.)  After giving the notice 
and receiving the appellant's response to the notice, the 
Board will prepare a separate decision addressing those 
issues.   


FINDINGS OF FACT

1.  The veteran did not sustain an injury to the right 
knee during active service.

2.  The veteran does not currently have a right knee 
disorder which is related to any incident or manifestation 
during active service.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also provides that VA shall notify the 
claimant of any information, and any medical or lay 
evidence not previously provided to VA, which is necessary 
to substantiate the claim and whether VA or the claimant 
is expected to obtain any such evidence.  See Quartuccio 
v. Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  The veteran has not 
claimed that his service medical records are incomplete, 
and he has not identified any postservice evidence which 
may be pertinent to his claim for service connection for a 
right knee disorder which the RO has not obtained and 
considered.  The RO notified the veteran of the 
requirements in law to establish entitlement to the 
benefits which the veteran is seeking.  In addition, the 
RO afforded the veteran a VA examination to evaluate his 
right knee.  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim and that the notice 
provisions of the VCAA have been complied with.  The Board 
finds that there will be no prejudice to the veteran if 
the Board decides his appeal at this time and the Board 
will, therefore, proceed to consider the veteran's claim 
on the merits.  See Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty 
in the active military service or, if preexisting such 
service, was aggravated by service.  38 U.S.C.A. §§  1110, 
1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303(a) 
(2002).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

The veteran's service medical records are entirely 
negative for any complaint, findings, or diagnosis of any 
abnormality or disorder of the right knee.  The veteran 
sustained an injury to his left knee during his period of 
active service and he is service connected for residuals 
of a left knee injury.  In March 1972, the veteran filed 
an application for compensation or pension and stated that 
in service he had sustained a left leg injury with 
residual pain and numbness of the left knee.  In that 
claim, he made no reference to his right knee.  The 
veteran was afforded a VA medical examination in June 
1979, at which his left knee was evaluated.  At that 
examination, he made no complaint concerning his right 
knee.  The veteran has not claimed to have been treated 
for a right knee disorder prior to the June 1979 VA 
examination. Considering this evidence, which shows no 
record of any right knee symptoms in service or for years 
after service, the Board finds as a fact that the veteran 
did not sustain any significant injury to the right knee 
during active service.  At a VA examination in April 2001, 
the veteran told the examiner that in Vietnam he was fired 
on and sustained a gash-type injury to the anterior right 
knee.  However, any such injury was not documented in the 
veteran's service medical records and he has not 
identified any evidence showing that he was treated for 
any such injury by VA or by any other health care 
providers in the 29 years from his separation from service 
until the VA examination in April 2001.  The Board, 
therefore, finds that the veteran's assertion that he 
sustained an injury to his right knee from hostile fire in 
Vietnam is not credible.

There is no credible or convincing evidence that the 
veteran suffered any injury or disease of the right knee 
during active service and no physician has found that he 
has a current right knee disorder which is related to any 
incident or manifestation during active service.  The 
Board concludes that the preponderance of the evidence is 
against the claim for service connection for a right knee 
disorder, and entitlement to that benefit is not 
established.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2002).

As the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West Supp. 2002). 


ORDER

Service connection for a right knee disorder is denied.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

